                Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 1 of 13


      t           -'




                                    iN THE UNITED STATES DISTRICT COURT
                                     FOR THE WESTERN DIVISION OF TEXAS                         FILED
                                            SAN ANTONIO DIVISION
                                                                                                 MAY 112020
 TEXAS      DEMOCRATIC          PARTY,                                                  CLERK, U.S. IiCT COURT
 GILBERTO I1NOJOSA, Chair of the Texas                                                  WESTERN DI1T OF TEXAS
                                                                                        BY
 Democratic  Party,    JOSEPH DANIEL                                                                   DE      TYCLERf(
 CASCINO, HANDA MARIE SANSING,
 and BREND . LI GARCIA,
                    Plaintiffs,


 GREG ARE
           V.


                       )TT, Governor of Texas, RUTH
                                                                  Case No.:        -cy-004_F            B
 HUGHS, 1               xas Secretary of State, KEN
 PAXTON,               exas Attorney General, DANA
 DEBEAUV               'IR,  Travis County Clerk,
 JACQUEL'                F. CALLANEN, Bexar County
 Elections A
                             Defendants.
        Ml TION OF LEAGUE OF UNITED LATIN AMERICAN CITIZENS AND
  TEXAS LE GUE OF UNITED LATIN AMERICAN CITIZENS TO INTERVENE AS
    PLAIN 'IFFS PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 24
TO THE HOI' ORABLE JUDGE FRED BIERY:

          Proposd Plaintiff-Intervenors League of United Latin American Citizens ("LULAC") and

Texas Leagu             of United Latin American Citizens ("Texas LULAC") (together, "LULAC

Plaintiffs")     sek to intervene in this proceeding because it affects the organizations' core mission
and their members' fundamental right to vote.

          LULA          is the largest and oldest Latino civil rights organization in the United States with

over 132,000 iiembers nationwide and over 1,000 local councils. Texas LULAC is the statewide

chapter of      LUAC and seeks to protect the voting rights of its over 20,000 members and the
broader Latin community. This year, in the midst of an ongoing public health crisis, that mission

includes ensuring that Latino voters are able to safely cast their ballots by mail, rather than having

to choose       bet'een risking their health by voting      in person or not voting at all. Unfortunately,

Defendants ha'e sought to deny access to absentee ballots to the majority of Texans, including


                                                            1
              Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 2 of 13


     Y          1




LULAC                  members, by prohibiting voters from applying for mail ballots pursuant to the

existing               exception under state law. By enforcing unreasonably restrictive eligibility

criteria, and b' threatening to prosecute organizations like LULAC Plaintiffs that seek to advise

voters about title disability option, Defendants have imposed unconstitutional burdens on LULAC

Plaintiffs' riglts to speech and association and their members' rights to vote, thereby violating the

First, Fourteeth, and Twenty-Sixth Amendments to the United States Constitution, as well as

Section 2 of tle Voting Rights Act (the "VRA").

         In   ordr   to protect these constitutional and federal statutory rights, LULAC Plaintiffs

hereby move Ito intervene as plaintiffs in this action. LULAC Plaintiffs are entitled to intervention

as of right unc      Federal Rule of Civil Procedure 24(a). In the alternative, the Court should permit

LULAC Plain           to intervene under Federal Rule of Civil Procedure 24(b) because its motion is

timely, and     ti   claims proposed in their Complaint,          see Ex.       1   ("LULAC Compi."), present

questions of h       and fact that overlap with the pending litigation.

                                         FACTUAL BACKGROUND

         This              and Fall, the ongoing public health crisis triggered by the widespread

outbreak of C VID-19 will severely affect voting in Texas. LULAC Compl. ¶J 36-43. As a result

of the panden        many voters, including members of Texas LULAC, will seek to vote by mail, if

permitted, in          to avoid crowded in-person polling locations where they risk contracting the

highly-contag         disease.   See   id.   ¶ 38. But many Texans may not be able to cast absentee ballots

because the St       of Texas maintains among the most restrictive absentee voting eligibility criteria

in the nation,           exclude the majority of Texas voters. See         id.      ¶J   38-39. While a Texas state

court judge re        y ruled that the State must permit voters to rely on C OVID- 19 as an excuse to

vote by mail, Defendants have ignored this ruling. See               id.   ¶J    45-49. They continue to seek



                                                              2
             Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 3 of 13


                  'I



enforcement cf their extremely restrictive policy on vote by mailincluding by appealing the state

court's decisin, relying on an asserted automatic stay, and insisting on the decision's limited

application to a single           countyand have          gone so far as to demand that county officials follow

their restrictie policy and threaten to prosecute any voter who claims the right to vote by mail

based on an iiability to vote in person due to COVID-19, and any third parties who educate or

assist such voers.       See     id.   Absent relief from this Court, LULAC Plaintiffs and their members have

no choice but 40 either follow Defendants' restrictive vote by mail policiessacrificing either their

health or their voteor risk criminal prosecution.

          On April 7, 2020, the Texas Democratic Party and several individual Plaintiffs filed this

litigation alleging that, in light of the COVID- 19 pandemic, Defendants' restrictive eligibility

criteria for vo4ing by mail violate their own and their members' rights under the First, Fourteenth,

and Twenty-Sixth Amendments to the Constitution, as well as Section 2 of the VRA, among other

claims. See Dlt. No.        1.   Three weeks later, and before Defendants had entered an appearance in the

matter, on April 29, 2020, Party Plaintiffs amended their Complaint and filed a Motion for

Preliminary IIjunction on their First, Fourteenth, and Twenty-Sixth Amendment claims, among

others.   See Dl$.     Nos. 9 ("Party Pls.' Am. Compi."), 10. Four days later, on May 3, 2020only six

working days efore LULAC Plaintiffs filed this MotionDefendants' counsel first entered their

appearance in he litigation.             See, e.g.,   Dkt. Nos. 17-19. Defendants have not yet responded to the

Party Plaintiff' motion for a preliminary injunction. A hearing on the motion has been set for May

15, 2020, and io substantive proceedings have otherwise occurred in the litigation.

                       Plaintiffs now seek to intervene in the pending litigation. Texas LULAC was

founded in    1    29 as the Texas chapter of the League of United Latin American Citizens, the

nation's oldet and largest Latino civil rights organization. These nonprofit membership
            Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 4 of 13




 organizations are dedicated to protecting the civil rights of Latinos in Texas, and as part of that

mission, have invested significant time and resources promoting voting, voting rights, and civic

participation tmong their members and within their communities. Unlike the Party Plaintiffs,

LULAC P1aiitiffs are nonpartisan organizations, with over 20,000 members across Texas,

including De$ocrats, Republicans, and Independents.

         LULA     Plaintiffs seek to challenge Defendants' restrictions on absentee voting in this

year's upcoming elections. Like Party Plaintiffs, LULAC Plaintiffs allege that in light of the

COVID- 19 paidemic, Defendants' unreasonably restrictive eligibility criteria for absentee voting

violate their riembers' rights to speech and to vote as protected by the First, Fourteenth, and

Twenty-Sixth kmendments to the Constitution, and further violate Section 2 of the VRA based on

the particular harms Defendants' policies will impose on Latino voters like LULAC Plaintiffs'

members.    Coi$pare   Party Pls.' Am. Compl.     ¶J   79-81, 86-94, 99-101, with LULAC Compl.

¶J   53-73. LU1AC Plaintiffs also allege that Defendants' unreasonably restrictive vote by mail

     iciesalonside     Attorney General Paxton's draconian threat to prosecute third party

organizations that advise voters that they can vote by mail pursuant to the state's disability

exception if they fear contracting coronavirusunconstitutionally burden Plaintiffs' First

Amendment rihts of free speech and association.        See   LULAC Compi. ¶J 64-69.

                                               ARGUMENT

I. LULAC P'aintiffs' Are Entitled to Intervene as of Right Pursuant to Rule 24(a).

                  to Federal Rule of Civil Procedure 24(a), a court must permit a third party to

intervene as ofright in a litigation if four conditions are met:

            (1) he motion to intervene is timely; (2) the potential intervener asserts an
            interest that is related to the property or transaction that forms the basis of
            the controversy in the case into which she seeks to intervene; (3) the
            disosition of that case may impair or impede the


                                                       ru
              Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 5 of 13




                   ntial intervener's ability to protect her interest; and (4) the existing
                  ies do not adequately represent the potential intervener's interest.

 John Doe No.     1 v.   Glickman, 256 F.3d 371, 375 (5th Cir. 2001), "Although the movant bears the

 burden of estblishing its right to intervene, Rule 24 is to be liberally construed," and "[fjederal

 courts should allow intervention when no one would be hurt and the greater justice could be

 attained." WalHMart Stores, Inc.     v. Tex.   Alcoholic Beverage Comm 'n, 834 F.3d 562, 565 (5th Cir.

 2016) (quoting Texas v. United States, 805 F.3d 653, 656 (5th Cir. 2015); Sierra Club v. Espy, 18

F.3d 1202,    125 (5th Cir.    1994)) (internal quotation marks omitted).

    A. LULAC Plaintiffs' Motion to Intervene Is Timely.

        LULA        Plaintiffs' Motion to Intervene (the "Motion") is timely. The purpose of the

timeliness anaysis is to "guard against prejudicing the original parties by the failure to apply

sooner." John      oe No. 1, 256 F.3d at 375. The analysis is contextual, with courts often relying on

four factors asia framework:

                   1) how long the potential intervener knew or reasonably should
                  ave known of her stake in the case into which she seeks
                  ) intervene; (2) the prejudice, if any, the existing parties may suffer
                  ecause the potential intervener failed to intervene when she knew
                  r reasonably should have known of her stake in that case; (3) the
                  rejudice, if any, the potential intervener may suffer if the court
                  oes not let her intervene; and (4) any unusual circumstances that
                  /eigh in favor of or against a finding of timeliness.

Id. at 376.   Eah of the four factors weighs in favor of LULAC Plaintiffs.
        First, tle Motion was filed only one month after the litigation began, and less than two

weeks after the Party Plaintiffs filed an amended complaint and motion for preliminary injunction.

See Dkt. Nos. 1, 9, 10. Defendants' counsel entered their appearances in the action just six working

days ago, see, .g., Dkt. No 17; Defendants have not answered; and there have been no substantive

proceedings in the matter, let alone trial or final judgment. Such circumstances favor a finding of
            Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 6 of 13




 timeliness. S   WalMart, 834 F.3d at 565 (finding a proposed intervenor's motion timely where

 it sought inteijvention before discovery progressed and did not seek to delay or reconsider phases

 of the litigati4n that had already concluded); John Doe No.      1, 256 F.3d at 377 (finding that an

                 one month delay in filing motion to intervene, prior to trial or entry ofjudgment, is

 "not unreasonble"); Edwards     v. City ofHouston, 78    F.3d 983, 1001 (5th Cir. 1996) (finding that

 the filing of a notion to intervene prior to the entry ofjudgment "favors timeliness")

                  these same circumstances confirm that LULAC Plaintiffs' intervention does not

prejudice the existing parties. See Sierra Club      v.   Espy, 18 F.3d 1202, 1206 (5th Cir. 1994)

("Prejudice mist be measured by the delay in seeking intervention, not the inconvenience to the

existing partie of allowing the intervener to participate in the litigation."). LULAC Plaintiffs have

not delayed inseeking to intervene, and the Party Plaintiffs do not oppose the Motion. Moreover,

while Defenth4nts oppose the Motion for unstated reasons, it would be nonsensical for them to

claim any prejidice when their own counsel appeared in the action just six working days before

LULAC P1ainiffs filed this Motion.

         Third, LULAC Plaintiffs will be prejudiced by a denial of this Motion. The existing

litigation addrsses questions around whether and how Texansincluding Texas LULAC's over

20,000   membrsmay        exercise their fundamental right to vote during a pandemic that has

                    impacted the Latino community. See, e.g., LULAC Compl.
                                                                           ¶J 4, 35, 41-42.
The question   cf whether Defendants' actions improperly abridge or deny the rights of minority
voters is centra' to the pending litigation, and directly implicates the rights and interests of LULAC

Plaintiffs' menbers and communities. Moreover, the outcome of the litigation will directly impact

LULAC Plaintffs' ability to engage in effective voter engagement activity central to their mission.

An adverse outome would severely burden LULAC Plaintiffs' First Amendment rights and their
             Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 7 of 13




 members' ex         of their fundamental right to vote. LULAC Plaintiffs have a strong interest in

 protecting th e rights both through trial and, if necessary, on appeal.      See Edwards, 78     F.3d at
 1002-03 (finc     that potential intervenors would be prejudiced if denied the opportunity to appeal

 the ruling in a action in which they sought to intervene).

        Final1, Party Plaintiffs' pending Motion for a Preliminary Injunction is an unusual

 circumstance that counsels in favor of permitting intervention. Denial of intervention will preclude

 LULAC Plaiitiffs from participating in the upcoming preliminary injunction hearing and

 representing t4ieir members' interests in the crafting of any potential remedy.'

    B. LULAC Plaintiffs' Interests Directly Relate to the        Matter that Forms the Basis of the
        Contrversy in the Pending Litigation.
        The "iiterest test" seeks to determine whether the potential intervenor has a "direct,

substantial, [ailid] legally protectable' interest in the property or transaction that forms the basis of

the controversly in the case into which she seeks to intervene." John Doe No.       1,   256 F.3d at 379

(quoting Espy 18 F.3d at 1207);      see also WalMart,      834 F.3d at 566 ("The touchstone of the

inquiry is wheher the interest alleged is legally protectable."). The requirement "may be judged

by a more 1enint standard if the case involves a public interest question or is brought by a public

interest group.' Brumfield v. Dodd, 749 F.3d 339, 344 (5th Cir. 2014).

        LULA     Plaintiffs challenge the exact same absentee voting restrictions as Party Plaintiffs.

The oruani          and their members plainly have a legally-protectable interest in whether the

Constitution     VRA permit these restrictions to deny or severely burden their right to free speech

and associatioii and their members' exercise of the fundamental right to vote in the upcoming



'To the extent ntervention is granted, LULAC Plaintiffs will seek to participate in the preliminary
injunction procedings. LULAC Plaintiffs will file their own preliminary injunction motion within
two days of thir Motion to Intervene being granted, and do not seek to delay these proceedings
nor any other edsting deadlines in the case.

                                                       'A
             Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 8 of 13




 elections      League of UnitedLatin American Citizens, Dist. 19 v. City ofBoerne, 659 F.3d 421

 (5th Cir.    21 1)   (finding a legally-protectable interest where the intervenor sought

 to protect his ight to vote); see also WalMart, 834 F.3d at 568-69 (finding a legally protectable

 interest wher the intervenor is subject to the regulations at issue in an action). But the impact on

 LULAC Plaiijitiffs' interests is even more palpable here, where, as just one example, Party

 Plaintiffs claiin that Defendants' absentee ballot eligibility requirements deny "minority voters"

 like most of liexas LULAC's over 20,000 members"an equal opportunity to participate in the

political procss" in violation of the VRA. See Party Pis.' Am. Compi.       80. Minority voters like

LULAC's members have a direct, protectable, and particularly substantial interest in whether

Defendants' eiforcement of its election laws violates their right to vote under the VRA.

    C. Dispoition of the Existing Litigation May Impair or Impede LULAC Plaintiffs
       Abiliti to Protect Their and Their Members' Interests.

        To satisfy the third prong of the intervention analysis, a proposed intervenor must show

only that "disposition of the action may impair or impede their ability to protect their interests."

See Brumfield 749 F.3d at 344. An intervenor's interest "is impaired by the stare decisis effect of

the district coi.rt's judgment." Espy, 18 F.3d at 1207.

                   of the pending litigation may impair not only the interests of LULAC Plaintiffs

and their members, but also LULAC Plaintiffs' ability to protect those interests. An outcome in

Defendants' favor would have a persuasive effect on any separate litigation by LULAC Plaintiffs

asserting consttutional and statutory claims related to Texas' vote by mail restrictions. Moreover,

a less than adeuate outcome in the Party Plaintiffs' favor might only partially vindicate LULAC

Plaintiffs' righ$s and interests, and if achieved through settlement or consent decree, may prevent

LULAC Plaintiffs from providing input or appealing issues of particular importance to their
              Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 9 of 13




members          community.   See Espy, 18   F.3d at 1207 (describing the "legal rights associated with

formal mt             namely the briefing of issues, presentation of evidence, and ability to appeal")

    D.P          Plaintiffs May Not Adequately Represent LULAC Plaintiffs' Interests.

        Fi        a potential intervenor must carry a "minimal" burden of showing that the existing

plaintiffs'                 of its interests "may be inadequate."    Espy, 18    F.3d at 1207. LULAC

Plaintiffs        that burden here. As nonpartisan organizations, LULAC Plaintiffs seek to protect

and vindicate the rights of over 20,000 members and their communities, including Democrats,

Republicans, and Independents, regardless of political affiliation. While their interests in this

litigation ma overlap to some extent with those of the Party Plaintiffs, the Party         Plaintiffs
partisan organizations and officials whose loyalties are to their own membersmay not

adequately represent the interests of all of LULAC Plaintiffs' members. Moreover, as Latino

membership 4rganizations, LULAC Plaintiffs mission is to defend the civil rights of the Latino

community, which has been disproportionately impacted by COVID- 19, and will be

                     impacted by the unavailability of absentee voting.    See   LULAC Compi.    ¶IJ   4,

35, 41-42 (decribing the high rates of COVID- 19 among Texas Latinos, and the risks of voting

in person for Iatino voters). While LULAC Plaintiffs' interest may overlap the interest of the Party

Plaintiffs' intrest, it not identical. Finally, while LULAC Plaintiffs' legal claims overlap in large

part with the party Plaintiffs, they are distinguishable, and LULAC Plaintiffs have an interest in

pursuing their own legal theories and claims to protect their rights and the rights of their members.

        LULAC Plaintiffs meet each of the four preconditions to intervention as of right. As such,

under Federal Rule of Civil Procedure 24(a), LULAC Plaintiffs are entitled to intervene.

II. Even If IULAC Plaintiffs Are Not Permitted to Intervene as of Right, Permissive
    Intervention Is Appropriate.
             Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 10 of 13




           Even        intervention is not required as of right, a court may still permit a third party to

intervene wi        three conditions are met: (1) the motion to intervene is timely; (2) the potential

intervener    "1   a claim or defense that shares with the main action a common question of law or

fact"; and (3) intervention will not unduly delay or prejudice the adjudication of the original

parties' right. Fed. R. Civ. P. 24(b). Permissive intervention under Rule 24(b) "is wholly

discretionary vith the [district] court." New Orleans Pub. Serv., Inc.      v.   United Gas Pipe Line Co.,

732 F.2d 452 470-71 (5th Cir. 1984) (en banc).

           As dicussed above, LULAC Plaintiffs' motion is timely. See supra at 5-7. Moreover,

many of LUL4C Plaintiffs' claims share common questions of fact and law with those of the Party

Plaintiffs, incuding their claims under the First, Fourteenth, and Twenty-Sixth Amendments, and

the VRA. Intrvention will not delay the ongoing proceedings or otherwise prejudice the existing

parties in any respect. The litigation is still at its inception, and even with respect to Party Plaintiffs'

pending motin for preliminary injunction, if permitted to intervene, LULAC Plaintiffs will not

seek to stay o delay resolution of Party Plaintiffs' motion, but will merely seek to represent their

interests and tie interests of their members in the upcoming proceeding. See supra at 7 n. 1.

           Each 4liscretionary factor favors permitting LULAC Plaintiffs to intervene. In addition,

judicial              favors intervention, particularly considering that any separate litigation by

LULAC                would be brought in the same courthouse as the pending litigation.

                                                CONCLUSION

                   this litigation directly affects the fundamental rights of LULAC Plaintiffs and

their membei under the First, Fourteenth, and Twenty-Sixth Amendments, and Section 2 of the

Voting Right         LULAC Plaintiffs respectfully request that the Court grant their Motion to

Intervene in   I   litigation.



                                                        10
        Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 11 of 13




DATED: Mty 11, 2020                              Respectfully submitted,

                                                 Is! Luis Roberto Vera, Jr.
 Danielle M.                                     Luis Roberto Vera, Jr.
 Rob Weinei
 Ravi S. Dos *                                   LULAC National General Counsel
 Molly E. Th                                     Law Offices of Luis Roberto Vera, Jr. &
 Jonathan Di                                     Associates
 Campaign I gal Center                           407 W. Ware Blvd.
 1101 14th S NW Ste, 400                         San Antonio, TX 78221
 Washington DC 20005                             Telephone: (210) 225-3300
 Telephone: W2) 736-2200                         lrvlaw@sbcglobal.net
 Facsimile: ( 02) 736-2222
              aignlegal.org
               ipaignlegal.org
              ,aignlega1.org
              tmpaignlegal.org
jdi           rignlegal.org

* motions   for admission pro hac vice
forthcoming

                                  Counsel for LULAC Plaintiffs




                                                  11
         Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 12 of 13




                                   CERTIFICATE OF SERVICE

I hereby certify that on this 11th day   of May, 2020, the following documents were traditionally
filed with th&Clerk of the Court:

       Motio to Intervene of League of United Latin American Citizens and Texas League of
       Unite Latin American Citizens
       Comp aint of League of United Latin American Citizens and Texas League of United Latin
       Amer can Citizens (attached as Exhibit 1 to Motion to Intervene)
       Pr000 ed Order

The following counsel were thereafter served via the Court's CMIECF system:

Counsel for Ipefendants Abbott, Hughs. and            Counsel for Defendant DeBeauvoir:
Paxton:
                                                      Leslie W. Dippel
Anne Marie T    [ackin                                Sherine Elizabeth Thomas
Office of the    ttorney General                      Cynthia W. Veidt
300 West 1 5t    Street                               Andrew M. Williams
General Litig   tion-lith Floor                       Travis County Attorney's Office
Austin, TX 7    701                                   P0 Box 1748
Phone: (512)    36-0161                               Austin, TX 78767
Email: anna.r   ackin@oag.texas.gov                   Phone: (512) 854-2911
                                                      Email: leslie.dippeltraviscountytx.gov
Michael Abr ns                                        Email: sherine.thomastraviscountytx.gov
Cory A. Scan on                                       Email: cynthia.veidt@traviscountytx.gov
Office of the kttorney General                        Email: drew.williams@traviscountytx.gov
P.O. BOx 12 48
Capitol Statioi                                       Counsel for Plaintiffs:
Austin, TX 7 711-2548
Phone: (512) 63-2120                                  K. Scott Brazil
Email: micha 1.abrams@oag.texas.gov                   Brazil & Dunn
Email: cory.s an1onoag.texas.gov                      13231 Champion Forest Dr.
                                                      Suite 406
Counsel for [ efendant Callanen:                      Houston, TX 77069
                                                      Phone: (281) 580-6310
Robert D. Gn en                                       Email: scott@brazilanddunn.com
Bexar Count) District Attorney
Civil Divisioi                                        Chad W. Dunn
101 W. Nuev                                           Brazil & Dunn
7th Floor                                             4407 Bee Caves Road
San Antonio, EX 78205                                 Building 1, Suite 111
Phone: (210) 35-2146                                  Austin, TX 78746
Email: robert. reen@bexar.org                         Phone: (512) 717-9822
                                                      Email: chad@brazilanddunn.com



                                                     12
        Case 5:20-cv-00438-FB Document 30 Filed 05/11/20 Page 13 of 13




Martin Antho y Golando
The Law Offi e of Martin Golando, PLLC
405 N. St. M4ry's Street, Suite 700
San Antonio, TX 78205
Phone (210) 92-8543
Email: martinkgolando@gmail.com

Richard Alan Grigg
Law Offices cfDicky Grigg, PC
4407 Bee Cavfes Road
Building 1, Si$te 111
Austin, TX 7746
Phone: (512) 74-6061
Email: dicky(2ri-1aw.com

Robert Leslie vIeyerhoff
Texas Democatic Party
314 E. Highla$id Mall Blvd. #508
Austin, TX 7752
Phone: (512) 478-9800
Email: rmeyerhofftxdemocrats.org




                                              s/Luis Roberto Vera,   Jr.
                                               Luis Roberto Vera, Jr.




                                         13
